Citation Nr: 0533638	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  94-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a right knee disability manifested by anterior 
cruciate ligament reconstruction, partial medial 
meniscectomy, and an old patella fracture.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU), to include 
whether the claim should be referred to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service for extraschedular evaluation.

3.  Entitlement to an effective date earlier than June 1, 
2001 for the assignment of a 30 percent disability rating for 
the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office  in Waco, Texas (RO), 
which denied a higher than 10 percent evaluation for the 
veteran's right knee disability by rating decision dated in 
June 1991.  He disagreed and the rating was subsequently 
increased to 30 percent by rating decision dated in September 
1992 and made effective for the entire time on appeal (with 
the exception of a period of a temporary total rating).  
Further, in September 1992, the RO notified the veteran that 
it had denied a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  The 
veteran has also perfected an appeal of this decision.

A hearing was held before a Member of the Board in November 
1993.  In October 1996 and again in January 2001, the Board 
remanded the issues for further development.  

By a decision dated in May 2003, the Board denied the claim 
for a rating in excess of 30 percent for anterior cruciate 
ligament reconstruction, partial medial meniscectomy, old 
patella fracture, right knee.  However, the Board held that 
the veteran was entitled to a separate 10 percent rating for 
arthritis of the right knee.  The Board remanded the claims 
of entitlement to an extraschedular evaluation or a total 
rating for compensation purposes based on individual 
unemployability for readjudication.  The Board also noted 
that the veteran had filed a timely notice of disagreement to 
the December 1992 rating decision denying an earlier 
effective date for an increased rating for a right knee 
disability but that the RO had not yet issued a statement of 
the case (SOC) with respect to that claim.  The Board 
directed the RO to issue a SOC as to this issue.  The veteran 
ultimately perfected an appeal with respect to this issue.

In February 2004 the United States Court of Appeals for 
Veterans Claims (Court) vacated the May 2003 Board decision 
as to the issue of a rating in excess of 30 percent for the 
service-connected right knee disability and remanded the case 
for additional notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board remanded the case 
to the RO in August 2004.  

The involving entitlement to an earlier effective date for an 
increased rating for the service-connected right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims for a higher rating and TDIU, 
explained to him who was responsible for submitting such 
evidence, and obtained and fully developed all evidence 
necessary for an equitable disposition of the claims decided 
herein.

2.  Residuals of anterior cruciate ligament reconstruction, 
partial medial meniscectomy, and old patella fracture of the 
right knee are currently manifested by subjective complaints 
of pain, occasional locking, weakness, instability, and 
stiffness; objective findings of the veteran's right knee 
disability include essentially full range of motion with pain 
on full flexion, but no tenderness, instability, effusion, or 
ankylosis.  

3.  The veteran's service-connected disabilities consists of 
residuals of anterior cruciate ligament reconstruction, 
partial medial meniscectomy, and old patella fracture of the 
right knee rated at 30 percent, arthritis of the right knee 
rated at 10 percent, and the residuals a fracture of the left 
ankle rated as noncompensable (0%); the combined rating for 
the service-connected disabilities is 40 percent.  

4.  In his August 1991 application for TDIU, the veteran 
reported having a high school GED diploma, and training in 
data entry.  He reported last working in January 1990 as a 
self employed furniture mover, with prior employment 
experience as an office temp and a postal clerk.  

5.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.

6.  The evidence of record does not show that the veteran 
warrants referral of his claim for TDIU to the Director of 
Compensation and Pension for extraschedular consideration.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent for residuals of anterior cruciate ligament 
reconstruction, partial medial meniscectomy, old patella 
fracture, right knee, have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.71, 4.71a, Diagnostic Code (DC) 5257 
(2005).

2.  The criteria for a TDIU rating have not been met; the 
criteria for referral to the Director of Compensation and 
Pension for extraschedular consideration have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

As noted above, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Unfortunately the veteran's claim had been 
pending for many years prior to the effective date of the 
VCAA.  As such, notice to the veteran was not provided in 
this case until later in the claims process.  Nevertheless, 
the RO provided the veteran the required notice with respect 
to his claims for an increased rating for the right knee and 
TDIU in a letter dated November 2004, in which he was 
informed of the requirements needed to establish his claims.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get relevant evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded numerous VA 
Compensation and Pension examinations.  Additionally, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).


II.  Increased Rating for Right Knee Disability

The veteran contends, in essence, that he is entitled to a 
higher rating for his service-connected right knee 
disability.  A rating of 30 percent for a "severe" 
impairment of the right knee pursuant 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 is currently in effect.  At the November 
1993 hearing before the Board he reflected that he had a 
constant sharp pain around the knee, that he could not bear 
weight on the knee, and that he experienced grinding, 
locking, and limitation of motion.  He further maintains that 
he is unable to secure or follow a substantially gainful 
occupation by reason of his service-connected right knee 
disability and that a total disability rating for 
compensation purposes based on individual unemployability by 
reason of his service-connected disability is warranted.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2005).

The General Counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97.  In the May 
2003 Board decision a separate 10 percent disability rating 
for arthritis of the right knee was granted.  

The RO has rated the veteran's right knee disability under 
Diagnostic Codes 5257 and 5258.  The Board will consider all 
appropriate Diagnostic Codes, including 5256, 5257, 5258, 
5259, 5260, and 5261 for knee ankylosis, instability, 
dislocation and removal of semilunar cartilage, and 
limitation of motion, in rating the service-connected right 
knee disability.

Disability ratings from 30 to 60 percent may be assigned 
under Diagnostic Code 5256 for ankylosis of the knee.  
Favorable ankylosis of the knee, in full extension or in 
slight flexion between 0 degrees and 10 degrees, warrants a 
30 percent evaluation.  In flexion between 10 degrees and 20 
degrees warrants a 40 percent evaluation, while in flexion 
between 20 degrees and 45 degrees warrants a 50 percent 
evaluation.  Finally extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, when there is impairment of the 
knee, including recurrent subluxation or lateral instability, 
a 10 percent evaluation will be assigned where the disability 
is "slight," a 20 percent will be assigned for a 
"moderate" disability, and 30 percent is warranted for 
"severe" disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.

Under Diagnostic Code 5258, an evaluation of 20 percent is 
assigned where the semilunar cartilage is dislocated, with 
frequent episodes of locking, pain, and effusion.  Under 
Diagnostic Code 5259, a 10 percent evaluation is assigned for 
removal of the semilunar cartilage, symptomatic.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259.

Limitations of flexion under Diagnostic Code 5260 are 
assigned a 10 percent evaluation when flexion is limited to 
45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under Diagnostic Code 5261 are 
assigned a 10 percent evaluation when extension is limited to 
10 degrees; and a 20 percent evaluation when extension is 
limited to 15 degrees. A 30 percent evaluation is assigned 
under this code when extension is limited to 20 degrees, a 40 
percent when extension is limited to 30 degrees, and a 50 
percent when extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected right knee disability.  The 
evidence of record contains numerous medical treatment 
records showing treatment for complaints of pain of the right 
knee.  Numerous VA Compensation and Pension examinations of 
the veteran have also been conducted.  The Board has reviewed 
all of the evidence of record.  After a review of this 
evidence, the Board finds that the objective medical findings 
of the veteran's right knee disability do not warrant more 
than a 30 percent evaluation under any relevant diagnostic 
code for knee impairment.

First, the Board notes that the recent clinical findings do 
not disclose that the veteran has ankylosis of the right 
knee.  Ankylosis is defined as stiffening or fixation of a 
joint.  For example, in the July 2002 VA examination report 
the examiner specifically noted that there was no evidence of 
ankylosis.  This is consistent with an August 1998 VA 
examination where the range of motion of the knee was 
reported from 0 to 135 degrees (with 0-140 degrees as 
anatomically normal).  Moreover, the most recent VA 
examination of the veteran was conducted in March 2005 and 
the veteran was noted to again have a range of motion from 0 
to 135 degrees with pain and popping on full flexion.  
Therefore, the Board can find no basis under Diagnostic Code 
5256 to grant the veteran a higher than 30 percent 
evaluation.

Next, a higher than 30 percent rating is not available under 
Diagnostic Codes 5257 (impairment of the knee), 5258 
(cartilage dislocation with frequent locking, pain, and 
effusion), 5259 (cartilage removal), or 5260 (limitation of 
flexion) regardless of the degree of disability.  Also, while 
a higher rating could be available under Diagnostic Code 5261 
(limitation of extension), the veteran's right knee extension 
motion has consistently been reported at 0 degrees 
(anatomically normal), which does not warrant more than a 30 
percent evaluation under Diagnostic Code 5261.  To that end, 
right knee extension was noted to be 0 degrees in the March 
2005, July 2002, August 1998, and July 1992 VA examinations, 
and he had full range of motion in treatment records dated in 
May 1997, September 1993, and June 1991, among many others.  
Therefore, there is no basis for a higher rating under 
Diagnostic Code 5261.  

It is noted that the Board has contemplated the complaints of 
weakness and pain as described by the veteran. In reaching 
this conclusion, the Board notes that VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40. Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  When considering the standards outlined in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), and the provisions of 38 
C.F.R. § 4.40 et seq., there is no basis on which to assign a 
higher rating at this time.  Specifically, the March 2005 VA 
examination report revealed that the veteran had a range of 
motion of the right knee with extension to 0 degrees and 
flexion to 135 degrees.  There was no tenderness, swelling, 
crepitus, or instability.  The examining physician 
specifically noted that there was no reduction in the "range 
of motion with repetitive testing.  He has no DeLuca criteria 
about his knee."  

Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 30 percent for the 
veteran's service-connected right knee disability.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe as to prevent the retaining of gainful employment.  
Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2005).

The veteran's service-connected disabilities are:  a right 
knee disability rated at 30 percent, arthritis of the right 
knee rated at 10 percent, and the residuals a fracture of the 
left ankle rated as noncompensable (0%).  The veteran's 
combined disability rating is 40 percent.  Accordingly, he 
does not meet the percentage rating standards for a TDIU 
rating.

Nevertheless, the Board must consider whether the evidence 
warrants referral to the appropriate VA officials for 
entitlement to a TDIU rating on an extraschedular basis under 
the provisions of 38 C.F.R. §§ 3.321, 4.16(b).  See Bowling, 
15 Vet. App. 6. For a veteran to prevail on a claim for 
entitlement to a TDIU rating, the record must reflect some 
factor which takes the case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  The veteran's current rating is 
itself recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In his August 1991 application for TDIU, the veteran reported 
having a high school GED diploma, and training in Data entry.  
He reported last working in January 1990 as a self employed 
furniture mover.  He reported previous employment as an 
office temp, and a postal clerk.  The evidence of record also 
reveals that veteran was incarcerated as the result of a 
felony conviction from September 1996 to October 2001.  

The evidence of record does reveal that the veteran's 
service-connected right knee disability limits his ability to 
bend and stand for periods of time in excess of 4 hours.  
However, the evidence as a whole does not suggest that the 
service- connected disabilities render the veteran unable to 
secure and follow a substantially gainful occupation.  Thus 
the RO's decision not to refer this issue to the Director of 
Compensation and Pension Service, for consideration of a TDIU 
rating on an extraschedular basis, was correct.

As the preponderance of the evidence is against a claim of 
entitlement to a TDIU, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for residuals of anterior 
cruciate ligament reconstruction, partial medial 
meniscectomy, old patella fracture, right knee, is denied.

A total disability rating based on unemployability is denied.


REMAND

The remaining issue on appeal is entitlement to an effective 
date earlier than June 1, 2001, for the assignment of a 30 
percent disability rating for the service-connected right 
knee disability.  Review of the claims file reveals that the 
veteran has not been provided the required notice under the 
VCAA, with respect to this matter.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  The veteran must be 
provided the required notice under the VCAA.

Accordingly, this case is remanded for the following actions:

1.  Notification required by the VCAA at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
must be fully complied with and satisfied 
with respect to the issue of entitlement 
to an effective date earlier than June 1, 
2001, for the assignment of a 30 percent 
disability rating for the service-
connected right knee disability.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the record with 
consideration of all applicable law and 
regulations.  If any benefit sought 
remains denied, the appellant and his 
attorney should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


